DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              COREY FILS,
                               Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                      Nos. 4D18-1324 & 18-1380

                         [November 14, 2019]

   Consolidated appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barbara R. Duffy, Judge; L.T. Case No.
15-005962 CF10A, 16-000576 CF10A, 16-001724 CF10A.

  Michael B. Cohen of Michael B. Cohen, P.A., for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.